Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered September 19, 2007. The judgment convicted defendant, upon his plea of guilty, of manslaughter in the first degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present — Scudder, P.J., Centra, Peradotto, Gorski and Martoche, JJ.